                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                  Case No. 19-33984-jpg
Joshua J. Thiry                                                                         Chapter 7
Samantha M. Thiry
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0647-3           User: admin                  Page 1 of 2                   Date Rcvd: Apr 16, 2020
                               Form ID: 318                 Total Noticed: 57


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2020.
db             +Joshua J. Thiry,    12025 McCavit Rd.,    Ney, OH 43549-9607
db             +Samantha M. Thiry,    1019 Ralston Ave.,     Defiance, OH 43512-1373
26379103      ++ARBOR PROFESSIONAL SOLUTIONS,     2090 S MAIN STREET,    ANN ARBOR MI 48103-5827
               (address filed with court: Arbor Professional Solutions,        2090 S Main,   Ann Arbor, MI 48103)
26379104        Brian C Reed,    36 N Second St.,    PO Box 919,    Newark, OH 43058-0919
26379106       +Bryan Municipal Court,    1399 E. High Street,     PO Box 546,    Bryan, OH 43506-0546
26471356       +Bryan Truck Line Inc,    14020 US Rt 20A,     Montpelier, OH 43543-9347
26379107       +Bryan Truck Lines,    14020 US 20a,    Montpelier, OH 43543-9347
26379108        Burt, Blee, Dixon, Sutton & Bloom,     Attn: Jeffrey Clark,      200 East Main St., Ste. 1000,
                 PO Box 10810,    Fort Wayne, IN 46854-0810
26379110       +CBCS,   PO Box 163333,    Columbus, OH 43216-3333
26379111       +Christine Herman,    3306 Jeannette Ave,     Toledo, OH 43608-1621
26379112       +Chrzan Law,    701 S Clinton St,    Ste 210,    Fort Wayne, IN 46802-1806
26379113       +Community Hospitals and Wellness,     433 W High Street,    Bryan, OH 43506-1690
26379118       +Defiance Municipal Court,     665 Perry St.,    Defiance, OH 43512-2734
26379119        Defiance Regional Med Ctr,     PO Box 632927,    Cincinnati, OH 45263-2927
26379120        Fort Wayne Radiology,    PO Box 371863,     Pittsburgh, PA 15250-7863
26379121       +Fulton County CSEA,    604 S Shoop Ave,     Suite 200,   Wauseon, OH 43567-1731
26379122        Health Care Solutions,    PO Box 105760,     Atlanta, GA 30348-5760
26379123       +Helvey and Associates,    1015 E. Center St.,     Warsaw, IN 46580-3420
26379131       +NCB Management Services,     PO Box 1099,    Langhorne, PA 19047-6099
26379130       +National Credit Adjuster,     327 W 4th Ave,    Hutchinson, KS 67501-4842
26379132        OMNI Health Services,    PO Box 88087,    Chicago, IL 60680-1087
26379135       +Parkview Physicians Group,     PO Box 2253,    Fort Wayne, IN 46801-2253
26379137        ProMedica,    PO Box 740052,    Cincinnati, OH 45274-0052
26379143       +Shambaugh Kast Beck & Williams,     229 W Berry St #400,    Fort Wayne, IN 46802-2200
26379144       +Strategic Recovery Group,     6606 Lyndon B Johnson Fwy,    Dallas, TX 75240-6533
26379146       +Tammy Sharp,    807 Palmwood,    Delta, OH 43515-1237
26379147       +UHEAA/Cornerstone/AES,    PO Box 61047,     Harrisburg, PA 17106-1047

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Apr 17 2020 00:09:25       Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,   Suite 441,    Cleveland, OH 44114-1234
cr             +EDI: PRA.COM Apr 17 2020 03:38:00      PRA Receivables Management, LLC,    PO Box 41067,
                 Norfolk, VA 23541-1067
26379124        EDI: HNDA.COM Apr 17 2020 03:38:00      Honda Financial Services,    PO Box 60001,
                 City of Industry, CA 91716-0001
26379101        EDI: HNDA.COM Apr 17 2020 03:38:00      American Honda Finance,    2170 Point Blvd,     Ste. 100,
                 Elgin, IL 60123-7885
26379102        E-mail/Text: ebn@americollect.com Apr 17 2020 00:10:49       Americollect Inc,
                 1851 S Alverno Rd,    Manitowoc, WI 54220
26379105        E-mail/Text: businessmanager@bryandentalgroup.com Apr 17 2020 00:11:44       Bryan Dental Group,
                 Drs Tipton, Chaney, Brown & Walkup,    442 W High St. Ste. 2,    Bryan, OH 43506-1681
26379109       +EDI: CAPITALONE.COM Apr 17 2020 03:38:00      Capital One,    Attn: Bankruptcy,      PO Box 30285,
                 Salt Lake City, UT 84130-0285
26379114       +E-mail/Text: LEGAL@COMWIDE.COM Apr 17 2020 00:11:44      Communitywide Federal Credit Union,
                 1555 Western Avenue,    South Bend, IN 46619-3742
26379115       +E-mail/Text: bankruptcy@caiarm.com Apr 17 2020 00:10:09       Credit Adjustments, Inc.,
                 330 Florence St.,    Defiance, OH 43512-2593
26379116        E-mail/Text: bkcy@creditmgt.com Apr 17 2020 00:10:16       Credit Management Control,
                 PO Box 1654,   Green Bay, WI 54305-1654
26379117       +E-mail/PDF: creditonebknotifications@resurgent.com Apr 17 2020 00:04:08        Credit One Bank,
                 PO Box 98875,   Las Vegas, NV 89193-8875
26379125        EDI: IIC9.COM Apr 17 2020 03:38:00      IC System Inc,   444 Highway 96 East,     PO Box 64887,
                 Saint Paul, MN 55164-0887
26379126        E-mail/Text: BKRMailOPS@weltman.com Apr 17 2020 00:10:03       Kay Jewelers,    PO Box 740425,
                 Cincinnati, OH 45274-0425
26379127       +E-mail/Text: BKRMailOPS@weltman.com Apr 17 2020 00:10:02       Kay Jewelers,    375 Ghent Rd,
                 Fairlawn, OH 44333-4600
26379128       +E-mail/Text: bncnotices@becket-lee.com Apr 17 2020 00:09:11       Kohls/Capital One,
                 PO Box 3115,   Milwaukee, WI 53201-3115
26379129       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 17 2020 00:04:15        LVNV,
                 PO Box 10497,   Greenville, SC 29603-0497
26468934        E-mail/PDF: resurgentbknotifications@resurgent.com Apr 17 2020 00:04:15        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,   Greenville, SC 29603-0587
26379130       +E-mail/Text: bankruptcy@ncaks.com Apr 17 2020 00:09:04       National Credit Adjuster,
                 327 W 4th Ave,    Hutchinson, KS 67501-4842
26379136        EDI: PRA.COM Apr 17 2020 03:38:00      Portfolio Recovery Associates,    PO Box 12914,
                 Norfolk, VA 23541
26379133       +EDI: PARKVIEWHLTH.COM Apr 17 2020 03:38:00      Parkview Health,    PO Box 10416,
                 Des Moines, IA 50306-0416
26379134       +EDI: PARKVIEWHLTH.COM Apr 17 2020 03:38:00      Parkview Health,    PO Box 5600,
                 Fort Wayne, IN 46895-5600


        19-33984-jpg      Doc 22     FILED 04/18/20       ENTERED 04/19/20 00:17:46            Page 1 of 4
District/off: 0647-3                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 16, 2020
                                      Form ID: 318                       Total Noticed: 57


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26468932        E-mail/PDF: resurgentbknotifications@resurgent.com Apr 17 2020 00:04:21
                 Pinnacle Credit Services, LLC,    Resurgent Capital Services,    PO Box 10587,
                 Greenville, SC 29603-0587
26379138       +E-mail/Text: customerservicecalls@promedica.org Apr 17 2020 00:10:10       Promedica,
                 Central Business Office,    2142 N Cove Blvd,    Toledo, OH 43606-3895
26379139       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 17 2020 00:05:13
                 Resurgent Capital Services,    PO Box 1269,   Greenville, SC 29602-1269
26379140       +EDI: PHINELEVATE Apr 17 2020 03:38:00      Rise,    4150 International Plaza,   Ste 400,
                 Fort Worth, TX 76109-4819
26379141       +EDI: PHINELEVATE Apr 17 2020 03:38:00      Rise,    PO Box 101808,    Fort Worth, TX 76185-1808
26379142       +E-mail/Text: collectionslegal@parknationalbank.com Apr 17 2020 00:11:50
                 Second National Bank,    499 S Broadway St.,    Greenville, OH 45331-1961
26484097       +E-mail/Text: kmyers@superiorcu.com Apr 17 2020 00:10:14       Superior Credit Union,
                 4230 Elida Rd,    Lima, OH 45807-1550
26379145        E-mail/Text: kmyers@superiorcu.com Apr 17 2020 00:10:14       Superior Federal Credit Union,
                 1205 E Kibbey St,    Lima, OH 45804-3122
26477289        EDI: AIS.COM Apr 17 2020 03:38:00      T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    PO Box 248848,    Oklahoma City, OK 73124-8848
26379148       +EDI: WFFC.COM Apr 17 2020 03:38:00      WF Card Service,    PO Box 14517,
                 Des Moines, IA 50306-3517
                                                                                              TOTAL: 31

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26538612*       ++PORTFOLIO RECOVERY ASSOCIATES LLC,   PO BOX 41067,   NORFOLK VA 23541-1067
                 (address filed with court: Portfolio Recovery Associates, LLC,    POB 12914,                         Norfolk VA 23541)
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 16, 2020 at the address(es) listed below:
              Kristen A. Stanton   on behalf of Debtor Joshua J. Thiry kstantonbknotices@gmail.com,
               kristen@kristenstantonlaw.com
              Kristen A. Stanton   on behalf of Debtor Samantha M. Thiry kstantonbknotices@gmail.com,
               kristen@kristenstantonlaw.com
              Patti Baumgartner-Novak    pnovak@bex.net, kroseman@bex.net;OH76@ecfcbis.com
                                                                                            TOTAL: 3




         19-33984-jpg           Doc 22       FILED 04/18/20            ENTERED 04/19/20 00:17:46                    Page 2 of 4
Information to identify the case:
Debtor 1              Joshua J. Thiry                                              Social Security number or ITIN   xxx−xx−9076
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Samantha M. Thiry                                            Social Security number or ITIN   xxx−xx−7859
(Spouse, if filing)
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 19−33984−jpg



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Joshua J. Thiry                                                Samantha M. Thiry
                                                                          fka Samantha M Hooks, fka Samantha M Byers,
                                                                          fka Samantha M Kessler


           4/16/20                                                         By the court: JOHN P. GUSTAFSON
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                               page 1




     19-33984-jpg                  Doc 22         FILED 04/18/20       ENTERED 04/19/20 00:17:46               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   19-33984-jpg        Doc 22      FILED 04/18/20      ENTERED 04/19/20 00:17:46          Page 4 of 4
